
	
		II
		Calendar No. 590
		111th CONGRESS
		2d Session
		S. 607
		[Report No. 111–304]
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Udall of Colorado
			 (for himself, Mr. Bennet,
			 Mr. Barrasso, Mrs. Shaheen, Mrs.
			 Feinstein, Mr. Ensign,
			 Mr. Risch, Mr.
			 Sanders, Mr. Reid,
			 Mr. Enzi, Mr.
			 Leahy, Ms. Stabenow,
			 Mr. Gregg, Mr.
			 Bennett, Ms. Cantwell, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the National Forest Ski Area Permit Act of 1986
		  to clarify the authority of the Secretary of Agriculture regarding additional
		  recreational uses of National Forest System land that are subject to ski area
		  permits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ski Area Recreational Opportunity
			 Enhancement Act of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)it is in the
			 national interest to provide, and encourage citizens of the United States to
			 take advantage of, opportunities during all 4 seasons to engage in outdoor
			 recreational activities that could contribute to the health and well-being of
			 the citizens of the United States;
				(2)as of 2009, under
			 Federal law (including regulations), National Forest System land has been
			 managed in ways that—
					(A)encourage
			 understanding and appreciation of nature and the importance of conserving
			 natural resources; and
					(B)provide year-round
			 opportunities for natural resource-based, outdoor-developed recreational
			 activities outside of urban settings;
					(3)by increasing the
			 extent to which National Forest System land is managed to provide opportunities
			 for outdoor recreational activities, more citizens of the United States may
			 gain the opportunity to engage in such activities;
				(4)National Forest
			 System land that is used for skiing and other snow-sports can provide
			 additional opportunities for seasonal and year-round recreational activities,
			 which promotes jobs and enhances the economy of local communities that serve
			 these areas as well as the State and the United States;
				(5)the authorization
			 of increased use of certain National Forest System land for seasonal and
			 year-round recreational activities and associated facilities can reduce the
			 impact of such activities and facilities on other National Forest System land;
			 and
				(6)it is desirable to
			 amend the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b)—
					(A)to enable
			 snow-sports (other than nordic and alpine skiing) to be permitted on National
			 Forest System land, subject to ski area permits issued by the Secretary of
			 Agriculture (referred to in this Act as the Secretary) under
			 section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b);
			 and
					(B)to clarify the
			 authority of the Secretary to permit appropriate additional seasonal or
			 year-round recreational activities and facilities on National Forest System
			 land, subject to ski area permits issued by the Secretary under section 3 of
			 the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b).
					(b)PurposeThe
			 purpose of this Act is to amend the National Forest Ski Area Permit Act of 1986
			 (16 U.S.C. 497b)—
				(1)to enable
			 snow-sports (other than nordic and alpine skiing) to be permitted on National
			 Forest System land, subject to ski area permits issued by the Secretary under
			 section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b);
			 and
				(2)to clarify the
			 authority of the Secretary to permit appropriate additional seasonal or
			 year-round recreational activities and facilities on National Forest System
			 land, subject to ski area permits issued by the Secretary under section 3 of
			 the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b).
				3.Ski area
			 permitsSection 3 of the
			 National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b) is amended—
			(1)in subsection (a),
			 by striking nordic and alpine ski areas and facilities and
			 inserting ski areas and associated facilities;
			(2)in subsection (b),
			 in the matter preceding paragraph (1), by striking nordic and alpine
			 skiing operations and purposes and inserting skiing and other
			 snow-sports and such other seasonal or year-round recreational activities
			 associated with mountain resorts as the Secretary may authorize pursuant to
			 subsection (c);
			(3)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(4)by inserting after
			 subsection (b) the following:
				
					(c)Other
				Recreational Uses
						(1)Authority of
				SecretarySubject to
				paragraphs (2) and (3), the Secretary may authorize the holder of a ski area
				permit issued pursuant to subsection (b) to provide on National Forest System
				land subject to the ski area permit such other seasonal or year-round natural
				resource-based, outdoor-developed recreational activities and associated
				facilities (in addition to skiing and other snow-sports) as the Secretary
				determines to be appropriate.
						(2)Requirement of
				activities and facilitiesEach activity and facility authorized
				by the Secretary under paragraph (1) shall—
							(A)encourage outdoor
				recreation;
							(B)to the extent
				practicable, harmonize with the natural environment of the National Forest
				System land on which the activity or facility is located; and
							(C)be subject to such
				terms and conditions as the Secretary determines to be appropriate.
							(3)LimitationThe
				Secretary may not authorize any activity or facility under paragraph (1) if the
				Secretary determines that the authorization of the activity or facility would
				result in the primary recreational purpose of a National Forest System land
				that is subject to a ski area permit to be a purpose other than skiing or any
				other snow-sport.
						;
				and
			(5)in subsection (d) (as redesignated by
			 paragraph (3))—
				(A)by striking
			 Within one year after the date of enactment of this Act, the and
			 inserting Not later than 1 year after the date of enactment of the
			 Ski Area Recreational Opportunity Enhancement
			 Act of 2009, the; and
				(B)by striking within 3 years of the
			 date of enactment of this Act.
				4.EffectNothing in this Act (including an amendment
			 made by this Act) affects any authority of the Secretary (including the
			 authority of the Secretary with respect to recreational activities or
			 facilities located on National Forest System land) under any Federal law
			 (including regulations) other than the National Forest Ski Area Permit Act of
			 1986 (16 U.S.C. 497b).
		
	
		1.Short titleThis Act may be cited as the
			 Ski Area Recreational Opportunity
			 Enhancement Act of 2010.
		2.PurposeThe purpose of this Act is to amend the
			 National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b)—
			(1)to enable snow-sports
			 (other than nordic and alpine skiing) to be permitted on National Forest System
			 land, subject to ski area permits issued by the Secretary of Agriculture under
			 section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b);
			 and
			(2)to clarify the authority
			 of the Secretary of Agriculture to permit appropriate additional seasonal or
			 year-round recreational activities and facilities on National Forest System
			 land, subject to ski area permits issued by the Secretary of Agriculture under
			 section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C.
			 497b).
			3.Ski area
			 permitsSection 3 of the
			 National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b) is amended—
			(1)in subsection (a), by
			 striking nordic and alpine ski areas and facilities and
			 inserting ski areas and associated facilities;
			(2)in subsection (b), in the
			 matter preceding paragraph (1), by striking “nordic and alpine skiing
			 operations and purposes” and inserting “skiing and other snow sports and
			 recreational uses authorized by this Act”;
			(3)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(4)by inserting after
			 subsection (b) the following:
				
					(c)Other Recreational
				Uses
						(1)Authority of
				SecretarySubject to the terms of a ski area permit issued
				pursuant to subsection (b), the Secretary may authorize a ski area permittee to
				provide such other seasonal or year-round natural resource-based recreational
				activities and associated facilities (in addition to skiing and other
				snow-sports) on National Forest System land subject to a ski area permit as the
				Secretary determines to be appropriate.
						(2)RequirementsEach
				activity and facility authorized by the Secretary under paragraph (1)
				shall—
							(A)encourage outdoor
				recreation and enjoyment of nature;
							(B)to the extent
				practicable—
								(i)harmonize with the
				natural environment of the National Forest System land on which the activity or
				facility is located; and
								(ii)be located within the
				developed portions of the ski area;
								(C)be subject to such terms
				and conditions as the Secretary determines to be appropriate; and
							(D)be authorized in
				accordance with—
								(i)the applicable land and
				resource management plan; and
								(ii)applicable laws
				(including regulations).
								(3)InclusionsActivities
				and facilities that may, in appropriate circumstances, be authorized under
				paragraph (1) include—
							(A)zip lines;
							(B)mountain bike terrain
				parks and trails;
							(C)frisbee golf courses;
				and
							(D)ropes courses.
							(4)ExclusionsActivities
				and facilities that are prohibited under paragraph (1) include—
							(A)tennis courts;
							(B)water slides and water
				parks;
							(C)swimming pools;
							(D)golf courses; and
							(E)amusement parks.
							(5)LimitationThe
				Secretary may not authorize any activity or facility under paragraph (1) if the
				Secretary determines that the authorization of the activity or facility would
				result in the primary recreational purpose of the ski area permit to be a
				purpose other than skiing and other snow-sports.
						(6)Boundary
				determinationIn determining the acreage encompassed by a ski
				area permit under subsection (b)(3), the Secretary shall not consider the
				acreage necessary for activities and facilities authorized under paragraph
				(1).
						(7)Effect on existing
				authorized activities and facilitiesNothing in this subsection
				affects any activity or facility authorized by a ski area permit in effect on
				the date of enactment of this subsection during the term of the
				permit.
						;
				
			(5)by striking subsection
			 (d) (as redesignated by paragraph (3)), and inserting the following:
				
					(d)RegulationsNot
				later than 2 years after the date of enactment of this subsection, the
				Secretary shall promulgate regulations to implement this
				section.
					;
				and
			(6)in subsection (e) (as
			 redesignated by paragraph (3)), by striking the National Environmental
			 Policy Act, or the Forest and Rangelands Renewable Resources Planning Act as
			 amended by the National Forest Management Act and inserting the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.).
			4.EffectNothing in the amendments made by this Act
			 establishes a legal preference for the holder of a ski area permit to provide
			 activities and associated facilities authorized by section 3(c) of the National
			 Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b(c)) (as amended by section
			 3).
		Amend the title so as to read:
	 A bill to amend the National Forest Ski Area Permit Act of 1986 to
	 clarify the authority of the Secretary of Agriculture regarding additional
	 recreational uses of National Forest System land that is subject to ski area
	 permits, and for other purposes.
	
		September 27, 2010
		Reported with an amendment and an amendment to the
		  title
	
